BLATCHFORD, District Judge.
This is a cause of collision, to recover for the damages caused to the Norwegian bark Elizabeth by a collision which took place between her and the lighter Una in the harbor of New York, on the 16th of July, 1868. The fault of the Una is admitted. In the libel, the li-bellant, Edward M. Jensen, describes himself as having been the master, the managing owner, and the ship’s husband, of the bark, at the time of the collision. The answer admits that he was the master of the bark, but denies that he held any other relation to her, and takes the objection that he has no right to maintain this action in his own name. There is no proof that he sustained any other relation to the vessel than that of her master. But, his authority as master was sufficient to authorize him to bring this suit in his own name. Ben. Adm. (2d Ed.) § 384; Houseman v. The North Carolina. 15 Pet. [40 U. S.] 40, 49; McKinlay v. Morrish, 21 How. [62 U. S.] 343, 355; The Commander in Chief, 1 Wall. [68 U. S.] 43, 51. His position as master constituted him so far agent for the owners of the vessel, who, as the vessel is shown to be a Norwegian vessel, must be presumed to be absent until the contrary is shown, that he could bring this suit in his own name, and receive on behalf of such owners the damages awarded.
On the merits, I award to the libellant $108 43, with interest from July 30th. 1868, rejecting the item of $20 for superintendence. I also reject the claim for demurrage and for permanent deterioration, and award no costs to either party as against the other.